DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10 December 2020, with respect to the claim objections and rejections under 35 USC 112 and Non-statutory Double Patenting have been fully considered and are persuasive. The objections and rejections of the claims have been withdrawn. Furthermore, pending issues have been addressed in the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Quincy Harrison (Reg. #65,374) on 22 January 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 23 has been amended as follows:
23. (Currently Amended) The gas turbine engine of claim 22, further comprising a low corrected fan tip speed less than about 1150 ft/second, wherein said low corrected fan tip speed is an actual fan tip speed at an ambient temperature divided by [(Tram °R)/(518.7 °R)]0.5, where T represents said ambient temperature in degrees Rankine

Claim 29 has been amended as follows:
29. (Currently Amended) The gas turbine engine of claim 18, further comprising a two stage high pressure compressor and at least one bearing system, wherein said gear system includes a planet carrier and said fan shaft is mounted to said planet carrier

The above changes to the claims have been made to avoid a potential priority or new matter issue and place the application in conditions for allowance.

Allowable Subject Matter
Claims 1-7, 9-11, 13-14, 16-24, 26-29 and 31-35 are allowed.

The following is an examiner’s statement of reasons for allowance: a flexible support for a gear system that is laterally flexible is known at least by US 5,433,674 to Sheridan et al. An input to a gear system that limits displacement (defines a stiffness) is known at least by US 2010/0105516 to Sheridan et al. However, the references neither alone nor in combination teach nor suggest the claimed interrelations among lateral stiffness and transverse stiffness of the claimed components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745